DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (WO 2019/017296). US20200165497 is the PGPub of the National Stage Application and  is used as the translation since the specification is translated as-is for entry as a National Stage Application.  See MPEP 1893.01(d).
Ikeda discloses a double-sided adhesive tape.  Concerning claims 1-2, 5, and 7 Ikeda discloses the double-sided tape is formed from a support having a density (or specific gravity) of 0.90 to 1.10 g/cm3 and a pressure-sensitive adhesive formed from an acrylate composition of 80 wt% of butyl acrylate and 3 wt% of acrylic acid (abstract; para. 0206-0207).  Examiner notes that the resin components are given as parts by weight but the total parts of each component summed up is 100 parts; as such, the resin components have the weight percentage as shown above.  Given that the composition of the adhesive and density of the support is the same as that claimed, the resulting tape would have the claimed modulus at the specified conditions.  With respect to claim 3, the substrate is specifically a polypropylene which would meet the limitations as claimed (abstract; para. 0206 and 0059-0087).  In regards to claim 4, as shown in para. 0203).

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 20150136317) with evidence from Kholodovych et al. (Chapter 37, Physical Properties of Polymers).
Yamada discloses a double-sided adhesive tape.  Concerning claims 1 and 2, Yamada discloses the double-sided adhesive tape comprises a base material of materials have the density (or specific gravity) of 0.9 g/cm3 to 3.0 g/cm3 (para. 0046-0057).  Examiner notes that it appears that there is a typo and the density is listed as “g-m3” but the attached Tables 37.1 and 37.2 of Kholodovych show the same materials within the range of 0.9 to 3.0 g/cm3.  The adhesive tape further comprises at least on pressure sensitive adhesive that is acrylic.  (para. 0062 and 0064-0065).  Given that the materials are the same, the modulus would be within the range under the specified conditions.  Regarding claim 3, the base material is polypropylene (para. 0048).  With respect to claim 4, the total thickness of the tape is 10 to 50 microns (para. 0049) and thickness of the adhesive layers are 90 to 150 microns (para. 0070).  As such, the ratio of the base material to the total thickness of the tape would be within the claimed range.  Regarding claim 8, the total thickness is from 100 microns to 200 microns, given the above cited ranges.  Concerning claim 9, the tape is used in forming a flat panel display and the like (para. 0127).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20150136317) in view of Teijin Ltd. (or Matsuguma et al.) (GB 1423633) with evidence from Kholodovych et al. (Chapter 37, Physical Properties of Polymers).
Yamada discloses the above, including the acrylic adhesive formed from butyl (meth)acrylate and the like (para. 0064-0065).  However, Yamada is silent to the specific composition as claimed.
Teijin discloses a pressure sensitive adhesive formed from 94.9 mol% butyl acrylate, 5.1 mol% methacrylic acid, and 0.016 mol% polyethylene glycol methacrylate, wherein the resulting weight percentage of butyl acrylate is about 96.5 wt% butyl acrylate, about 3.5 wt% methacrylic acid, and a trace amount of polyethylene glycol dimethacrylate (Table 3, Example 5).  The adhesive composition of Teijin provides moderate tackiness, high level of internal cohesive strength, and superior solvent and water resistance (p. 1, lines 21-25).  As such, one of ordinary skill in the art would have been motivated to use the acrylic pressure sensitive composition of Teijin as the acrylic pressure sensitive adhesive of Yamada, in order to provide the above stated properties to the tape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/070257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to being a pressure sensitive adhesive tape having the same base material and adhesive composition and overlapping ranges regarding the thickness ratio.  While it is noted that the ‘257 claims do not claim the modulus at the specified parameters, since the materials are the same, the modulus of the ‘257 tape would be the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783